DETAILED ACTION
Drawings
The drawings (particularly figures 1, 2, 4-7, 11, 14, 16-18) are objected to because solid black and gray shading is not permitted.  See 37CFR 1.84 (l) and (m).  Appropriate correction is required.
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

Claim Objections
Claim 17 is objected to because of the following informalities:  “claim 10” is believed to be in error for --claim 16--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bool 2013/0047900.
	In regards to Independent Claim 1, Bool teaches a combustor (3) for a gas turbine engine including a compressor upstream of the combustor and a turbine downstream of the combustor (intended use of the combustor, where the compressor and turbine are not positively claimed), the combustor comprising: a combustor chamber (3); an oxy-fuel pilot burner (24 and 25) centrally positioned at an end of the combustor chamber (as shown in figure 1); and an air-fuel premix burner (burners 11) configured to at least partially premix air and fuel (fuel from 11 mixes with air, paragraph [0007]), the air-fuel premix burner surrounding the oxy-fuel pilot burner in an annular configuration (burners 11 surround 24 and 25 in figure 1).
	Regarding Dependent Claim 5, Bool teaches a plurality of air-fuel premix nozzles in an annular configuration (plurality of burners 11 annularly surround 24 and 25 in figure 1).
	Regarding Dependent Claim 6, Bool teaches a plurality of fuel injectors surrounded by an air annulus (fuel injectors 11 surrounded by an air annulus as shown in figure 1, paragraph [0007]).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varatharajan 2008/0083224.
	In regards to Independent Claim 1, Varatharajan teaches a combustor (14) for a gas turbine engine (10) including a compressor (12) upstream of the combustor and a turbine (16) downstream of the combustor, the combustor comprising: a combustor chamber (chamber within 14); an oxy-fuel pilot burner (20, receiving oxygen 36 and fuel 38) centrally positioned at an end of the combustor chamber (20 at upstream end in figure 3); and an air-fuel premix .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bool as applied to claim 1 above, and further in view of Mancini 2010/0083664.
	Regarding Dependent Claims 2-4, Bool teaches the invention as claimed and discussed above, and Bool further teaches a pilot burner nozzle (24 and 25); a central nozzle (25) configured to flow a first reactant (23), the central nozzle having an outlet end (outlet of 25); and an annular nozzle (24) configured to flow a second reactant (22); wherein one of the first and second reactants is a fuel (fuel through 25), and the other of the first and second reactants is an oxidant (oxidizer through 24).  However, Bool does not teach that the pilot burner has a throat downstream from the central nozzle, or the speed of the fuel mixture passing through the nozzle being at or greater than the local speed of sound.  Mancini teaches a pilot burner (54) with a converging-diverging throat (82) downstream from the central nozzle (66).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the pilot burner of Bool with a converging-diverging throat downstream of the central nozzle, as taught by Mancini, in order to provide a fuel-filming surface during engine low power operations (paragraph [0021]).  Mancini further teaches that the design of the convergent-divergent nozzle In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the angle of the convergent surface controls the increase in speed of the gas, and the angle of the divergent surface controls the decrease in speed of the gas. Therefore, since the general conditions of the claim, i.e. that the converging-diverging angles of a nozzle can be controlled, were disclosed in the prior art by Mancini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to angle the converging and diverging nozzles of Bool in view of Mancini to maintain the gas flow at or above the local speed of sound to prevent the flame front from moving upstream to the nozzle and allow recirculation of hot gases (paragraph [0021]).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Varatharajan as applied to claim 1 above, and further in view of Beam 3,355,883.
	Regarding Dependent Claims 7-9, Varatharajan teaches the invention as claimed and discussed above, and Varatharajan further teaches an air compressor (12) for compressing air drawn into the gas turbine engine; a combustor (14) as in claim 1 (rejection of claim 1 above) positioned downstream of the air compressor and configured to combust fuel with compressed air provided by the air compressor to produce high pressure combustion gases (see rejection of claim 1 above).  However, Varatharajan does not teach a primary heat exchanger positioned between the compressor and combustor and configured to supply heat to the compressed air provided by the compressor; a heat source; and a heat transfer fluid loop for conveying a heat .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bool as applied to claim 1 above, and further in view of Perry 2014/0319843 and Anderson 3,859,787.
	Regarding Dependent Claims 10-11, Bool teaches the invention as claimed and discussed above, and Bool further teaches providing air  and fuel at an equivalence ratio to the air=fuel premix burner within the combustor configured to at least partially premix the air and the fuel (fuel and air mixed downstream from fuel injectors 11 at a ratio, where the equivalence ratio is not claimed); initiating air-fuel combustion in the premix burner (combustion will begin when ignition occurs with burner 2).  However, Bool does not teach adjusting one of both of the air flow and the fuel flow to achieve an equivalence ratio in the premix burner of greater than or equal to about 0.5; initiating a pilot flame by flowing fuel and oxygen to the oxy-fuel pilot burner centrally positioned the combustion chamber of the combustor and surrounded by the premix burner; and adjusting one or both of the air flow and the fuel flow to achieve an overall equivalence ratio in the combustor of less than about 0.5, wherein the oxygen to fuel molar ratio In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the equivalence ratio of each burner is selected to optimize the performance of the combustor at full-power conditions. Therefore, since the general conditions of the claim, i.e. that the equivalence ratio of each burner, were disclosed in the prior art by Perry, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use an equivalence ratio greater than 0.5 for the premix burners, less than 0.5 for the overall equivalence ratio, and between 0.3 and 0.6 for the pilot burner, in order to optimize the performance of the combustor at full-power conditions.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bool in view of Perry and Anderson as applied to claim 10 above, and further in view of Spivey 2017/0191421.
Regarding Dependent Claims 12 and 13, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above.  However, Bool in view of Perry and Anderson does not teach that the fuel flow to the pilot burner is less than 6% of the total fuel flow to the combustor.  Spivey teaches that the percentage of fuel flow to the pilot fuel circuit is varied depending upon operating conditions and emissions guarantee requirements (paragraph [0106]).  Therefore, percentage of fuel flow sent to the pilot burner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the percentage of fuel sent to the pilot burner is chosen in order to maintain emissions levels based upon operating conditions. Therefore, since the general conditions of the claim, i.e. that the percentage of fuel sent to the pilot burner, were disclosed in the prior art by Spivey, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to send less than 6% of the fuel flow to the pilot burner, in order to maintain emissions levels based upon operating conditions.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bool in view of Perry and Anderson as applied to claim 10 above, and further in view of Nemitallah 2015/0260105.
Regarding Dependent Claims 14 and 15, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above.  However, Bool in view of Perry and Anderson does not teach an oxygen enrichment level less than 0.3%.  Nemitallah teaches that increases in oxygen enrichment levels increases the production of NOx emissions (paragraph [0007]).  Therefore, the oxygen enrichment level is recognized as a result-effective variable, i.e. a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the oxygen enrichment level reduces the production of NOx emissions. Therefore, since the general conditions of the claim, i.e. that the oxygen enrichment level can be reduced, was disclosed in the prior art by Nemitallah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have an oxygen enrichment level less than 0.3%, in order to reduce the emissions of NOx.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bool in view of Perry and Anderson as applied to claim 10 above, and further in view of Mancini.
Regarding Dependent Claims 16-17, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above.  However, Bool in view of Perry and Anderson does not teach that the pilot burner is configured to produce a flame having a first velocity equal to the local speed of sound, and the premix burners have a velocity less than the pilot burner.  Mancini teaches using a convergent-divergent nozzle to increase the velocity of the flow to prevent a flame-front from moving upstream into the fuel injector (paragraph [0021]).  Therefore, the flow velocity through the pilot burner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the velocity reduces the ability for the flame-front to move upstream. Therefore, since the general conditions of the claim, i.e. that the flow velocity of the pilot burner can be increased, was disclosed in the prior art by Mancini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741